Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Williamson on 2021-07-07.
Claims 7-11 canceled.
Response to Arguments
Applicant’s amendments and remarks filed 2021-02-27, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-6 and 7-12 have been withdrawn. 
Allowable Subject Matter
Claim 1-6 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 12 recite “a vertically extending hot water outlet pipe outside of said tankless water heater located between an outer wall of said tankless water heater and an outer wall of said case.”
The prior art of record lacks this limitation, and no hot water outlet pipes meeting all of the claimed limitations alone or capable of being used in a 103 rejection otherwise have been found in additional searches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762